PER CURIAM.
The covenant in the lease, providing for the disposal of the sum paid as security for the observance by the tenants of the conditions, is very clear in its terms, and is open to but one construction. This is that the deposit was applicable to the rent for the last two months of the term only, and then upon condition that the tenants, up to that time, had fully performed their obligations. By failing to pay rent for a preceding month, one condition was broken, and, according to the express agreement, the deposit was forfeited as liquidated damages. The claim that this deposit should have been applied upon the rent defaulted cannot be upheld under the terms of the contract, and for such default the appellants were rightfully dispossessed.
Final order affirmed, with costs.